IN THE SUPREME COURT OF THE STATE OF DELAWARE

DEPARTMENT OF HEALTH AND §
SOCIAL SERVICES and the MERIT § No. 560, 2015
EMPLOYEE RELATIONS BOARD, §
                              §
    Appellees Below,          § Court Below—Superior Court
    Appellants,               § of the State of Delaware,
                              § in and for New Castle County
    v.                        § C.A. No. N14A-03-001 DCS
                              §
TUESDAY S. BANNER,            §
                              §
    Appellant Below,          §
    Appellee.                 §

                             Submitted: November 2, 2015
                             Decided: November 16, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                     ORDER

      This 16th day of November 2015, having considered the notice of appeal

from an interlocutory order, the supplemental notice of appeal from an

interlocutory order, and the motion to stay pending the outcome of the appeal, it

appears to the Court that:

      (1)    The appellant, the Department of Health and Social Services

(“DHSS”), has petitioned this Court, under Supreme Court Rule 42, to accept an

appeal from the Superior Court’s September 28, 2015 opinion reversing a decision

of the Merit Employee Relations Board (“MERB”) and remanding the matter to
the MERB. DHSS has also filed a motion to stay pending the outcome of the

appeal.

      (2)   On October 7, 2015, DHSS filed an application for certification to

take an interlocutory appeal and a stay of proceedings in the Superior Court. In an

order dated October 23, 2015, the Superior Court denied DHSS’ application for

certification and a stay of proceedings. Having considered the October 23, 2015

order, this Court agrees with the Superior Court’s denial of certification. The Rule

42(b) principles and criteria do not weigh in favor of interlocutory review of the

Superior Court’s September 28, 2015 opinion.

      (3)   Applications for interlocutory review are addressed to the sound

discretion of the Court. In the exercise of its discretion, the Court has concluded

that the application for interlocutory review does not meet the requirements of

Rule 42(b) and should be refused.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeal is REFUSED. The motion to stay is MOOT.

                                             BY THE COURT:


                                             /s/ Karen L. Valihura
                                                    Justice




                                         2